Title: Account of State Department Salaries, 19 April 1806
From: Madison, James
To: 


                    
                        Department of State April 19th. 1806
                        The United States, Drs:
                    
                    To the Secretary of State, Clerks and Messenger in his Office, for one Quarters Salary, commencing the 1st. day of January and ending the 31st. day of March 1806, viz:
                    
                        
                            James Madison,
                            Secretary of State
                            Dollars 
                            1250.
                        
                        
                            Jacob Wagner,
                            Chief Clerk
                              ” 
                             437.50
                        
                        
                            Daniel Brent,
                            Clerk
                              ” 
                             250.
                        
                        
                            Christopher S Thom,
                             ”
                              ” 
                             300.
                        
                        
                            Stephen Pleasonton,
                             ”
                              ” 
                             325.
                        
                        
                            Bernard Smith,
                             ”
                              ” 
                             200.
                        
                        
                            Richard Forrest,
                             ”
                              ” 
                             200.
                        
                        
                            John P. Maul
                            Messenger
                              ” 
                             102.50
                        
                        
                            John Gardiner
                            
                              ” 
                              25.
                        
                        
                            
                            
                            Dollars 
                            3090.
                        
                    
                